Citation Nr: 0821455	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-42 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for cellulitis. 
 
2.  Whether new and material evidence has been received to 
reopen the claim of service connection for intertrigo of the 
feet. 
 
3.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD). 
 
4.  Entitlement to an effective date earlier than October 23, 
1997 for a compensable evaluation for tinnitus, to include on 
the basis of clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to July 
1965.

Service connection for left lower extremity cellulitis with 
intertrigo of the feet and PTSD was initially denied by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio by rating decisions dated in August 1970 and 
June 2001, respectively.  The veteran did not file an appeal 
to either action within one year of the rating decision and 
these determinations are final. See 38 C.F.R. § 20.1103 
(2007).

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from RO rating decisions that declined to 
reopen the claims of service connection for cellulitis, 
intertrigo of the feet and PTSD, and denied an effective date 
earlier than October 23, 1997 for a compensable evaluation 
for tinnitus, to include on the basis of clear and 
unmistakable error.  

The veteran was afforded personal hearings at the RO in April 
2005 and by videoconference before a Veterans Law Judge 
sitting at Washington, DC in June 2007.  The transcripts are 
of record.  

Following review of the record, the issues of entitlement to 
service connection for cellulitis, intertrigo of the feet and 
PTSD will be addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for cellulitis and 
intertrigo of the feet was denied by an RO decision dated in 
August 1970; the appellant did not file a timely appeal and 
that determination became final.

2.  Evidence received subsequent to the August 1970 RO 
determination, when considered by itself or together with 
previous evidence of record, relates to an unestablished fact 
necessary to support the claim of service connection for left 
leg cellulitis and intertrigo of the feet.

3.  Service connection for tinnitus was granted by rating 
decision dated in September 1970; a zero percent evaluation 
was established effective from February 1970.

4.  On March 10, 1976, VA rating criteria for evaluating 
persistent tinnitus were revised to include a separate 
compensable rating for tinnitus due to acoustic trauma.

5.  A claim for an increased rating for hearing impairment 
was received on October 23 1998.

6.  A 10 percent rating for tinnitus was granted by rating 
action dated in March 2000, effective from October 23, 1997.

7.  The RO's rating decisions did not contain any kind of 
error of fact or law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error; the rating decisions 
constituted valid exercises in rating judgment and 
interpretation of the evidence of record and were not 
egregious or fatally flawed.


CONCLUSIONS OF LAW

1.  The August 1970 RO decision that denied service 
connection for cellulitis with intertrigo of the feet is 
final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1103 (2007).

2.  The evidence received subsequent to the August 1970 RO 
decision is new and material and the veteran's claims of 
entitlement to service connection for left lower extremity 
cellulitis and intertrigo of the feet are reopened. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).

3.  The criteria for an effective date prior to October 23, 
1997 for an increased rating for tinnitus are not met. 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.114, 3.400 (2007).

4.  The August 1970 and March 2000 RO rating decisions did 
not involve clear and unmistakable error. 38 U.S.C.A. § 7105 
(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision with respect to the threshold 
issues of whether new and material evidence has been received 
to reopen the claims of service connection for left lower 
extremity cellulitis and intertrigo of the feet, further 
assistance is unnecessary to aid the appellant in 
substantiating these claims.  

Additionally, VCAA notice is not required with respect to the 
issue of entitlement to an effective date earlier than 
October 23, 1997 for a compensable evaluation for tinnitus, 
to include on the basis of clear and unmistakable error.  
This is because it involves a claim that cannot be 
substantiated as a matter of law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit), as well as a claim for review of a 
prior final regional office decision on the basis of clear 
and unmistakable error. See Parker v. Principi, 15 Vet. App. 
407 (2002).

Factual Background and Legal Analysis

1.  New and material evidence to reopen the claims of service 
connection for left lower extremity cellulitis and intertrigo 
of the feet.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2007).

As noted previously, the RO denied service connection for 
left leg and feet cellulitis and intertrigo of the feet by a 
determination dated in August 1970.  The appellant attempted 
to reopen his claim for such in March 2002.  The Board must 
therefore review all of the evidence submitted since the 
August 1970 rating decision to determine whether the 
appellant's claim of service connection for cellulitis and 
intertrigo should be reopened and re-adjudicated on a de novo 
basis. See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim 
that is the subject of a final decision can only be reopened 
upon the submission of new and material evidence. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2007) 
as evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1970 rating 
decision included service medical records that showed that 
the veteran was admitted in January 1964 with a three-day 
history of pain and swelling of the left foot.  He was placed 
on bed rest and begun on a course of penicillin, topical 
medication and other remedial measures, including incision 
and drainage.  Improvement was shown.  At discharge one month 
later, he was reported to be afebrile, asymptomatic and fully 
ambulatory with complete healing of the feet.  On examination 
in May 1965 for separation from service, it was recorded that 
he had been treated for cellulitis of the left foot but 
currently had no complications or sequelae.  The feet were 
evaluated as normal.  

Pursuant to the filing of a claim, the veteran was afforded a 
VA examination in June 1970 where he was observed to have to 
no visible scars, lymph node enlargement, or swelling or 
either leg or foot.  A diagnosis of cellulitis of feet, 
healed was rendered.

By rating action dated in August 1970, service connection for 
left lower extremity cellulitis and intertrigo of the feet 
was denied on the basis that no current disability was 
clinically demonstrated.   The veteran was notified of this 
determination by letter dated in October 1970 but did not 
file a timely appeal.  He attempted to reopen his claim for 
such in a letter from his representative dated in March 2002. 

The evidence received after the August 1970 denial of the 
claim of service connection for cellulitis and intertrigo of 
the feet includes private clinical records dating from 1990 
showing that the veteran was treated in June and July of that 
year for complaints of redness and swelling of an unspecified 
foot.  On the initial visit, it was noted that he had stepped 
on a nail one week before and had not been treated.  
Cellulitis was observed but no drainage was noted.  An 
antibiotic was prescribed and improvement was shown.  
Voluminous VA outpatient clinical record reflect treatment 
for numerous complaints and disorders, including bilateral 
foot symptoms diagnosed as hyperhidrosis, interdigital tinea 
and pitted keratolysis between 2002 and 2003.

A medical report dated in March 2006 was received from 
C.N.B., M.D., who stated that the veteran's medical records 
had been reviewed as well as the medical literature, and that 
it was his opinion that the veteran's left foot recurrent 
cellulitis and bilateral intertrigo were both related to 
service.  The physician added that it was known that 
cellulitis could scar the vascular structures of the foot 
thereby making that extremity more susceptible to recurrent 
infections and blood clots. 

The Board finds that the additional information, specifically 
the opinion by Dr. B. attributing recurrent left foot 
cellulitis and bilateral intertrigo to service, when viewed 
in the context of the veteran's service medical records, 
provides a nexus between the currently claimed disabilities 
and symptoms in service.  This evidence clearly tends to 
support the veteran's claims in a manner not previously 
demonstrated.  It must therefore be considered in order to 
fairly decide the merits of the claims.  Accordingly, the 
Board finds that new and material evidence has been submitted 
and the claims of entitlement to service connection for 
cellulitis of the left lower extremity and bilateral 
intertrigo of the feet are reopened.  These issues will be 
further addressed in a remand below.

2.  Effective date earlier than October 23, 1997 for a 
compensable evaluation for tinnitus, to include on the basis 
of clear and unmistakable error.

The veteran seeks an earlier effective date for a 10 percent 
disability rating for service-connected tinnitus.  He 
presented testimony on personal hearings to the effect that 
he should have been granted a compensable rating going back 
to the effective date of service connection, or at least from 
the date of liberalizing legislation in 1976 that provided 
for a 10 percent disability evaluation for tinnitus as the 
result of acoustic trauma.  It is asserted that not assigning 
a 10 percent disability evaluation prior to October 1997 
constituted clear and unmistakable error.

Service connection for tinnitus was granted by RO rating 
action dated in September 1970.  A noncompensable disability 
evaluation was assigned effective from February 24, 1970.  By 
rating action dated in March 2000, the zero percent 
disability evaluation for tinnitus was increased to 10 
percent, effective from October 23, 1997.  

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 3.400 (2007).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2007).

The Board points out that at the time of the 1970 RO 
decision, the regulations provided that tinnitus was to be 
assigned a noncompensable disability rating under Diagnostic 
Code 6260, and if applicable, would also be rated under 
Diagnostic Codes 8045 and 8046. 38 C.F.R. § 4.86, Diagnostic 
Code 6260; § 4.124a, Diagnostic Codes 8045, 8046 (1971).  
Diagnostic Code 8045 specified that purely subjective 
complaints, such as headache, dizziness, insomnia, and 
tinnitus, recognized as symptomatic of brain trauma would be 
rated 10 percent under Diagnostic Code 9304. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (1971). Diagnostic Code 8046 
was for rating cerebral arteriosclerosis. 38 C.F.R. § 4.124a, 
Diagnostic Code 8046 (1971).

Effective March 10, 1976, Diagnostic Code 6260 was revised to 
allow for a 10 percent rating for persistent tinnitus that 
was a symptom of head injury, concussion, or acoustic trauma.  
This amendment is considered to be a liberalization of the 
rating code because prior to March 10, 1976, tinnitus was 
only compensable if it were due to a head injury, concussion, 
or cerebral arteriosclerosis.  The March 10, 1976 amendment 
liberalized the rating criteria to include compensation for 
tinnitus caused by acoustic trauma.  An amendment in effect 
from June 10, 1999 to June 12, 2003 also made recurrent 
tinnitus a compensable disability under Diagnostic Code 6260.  
An amendment effective June 13, 2003, removed the requirement 
that tinnitus be a symptom of head injury, concussion, or 
acoustic trauma.

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found. 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
In no event, however, shall such award or increase be 
retroactive for more than one year from the date on which the 
veteran submits the application for benefits or the date of 
administrative determination of entitlement. Id.

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions. 38 C.F.R. § 3.114(a)(1).  If a claim 
is reviewed on the initiative of VA more than 1 year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement. 38 C.F.R. 
§ 3.114(a)(2).  If a claimant requests review of his claim 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request. 38 C.F.R. 
§ 3.114(a)(3).

In this instance, the veteran filed a claim for an increased 
rating for hearing impairment that was received on October 
23, 1998.  The claim was granted by rating decision in March 
2000, and the veteran was assigned a 10 percent disability 
rating, effective from October 23 1997.  An effective date of 
one year prior to the date of the claim may be assigned for 
claims filed more than one year after a regulatory change.  
Because the veteran's claim was filed more than one year 
after the March 10, 1976 change in law, he was entitled to an 
effective date beginning no more than one year prior to the 
claim received on October 23, 1998.  

Therefore, the date of receipt of the veteran's claim is the 
primary issue for consideration.  A claim is defined broadly 
to include a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought. See 38 C.F.R. § 3.155(a); Servello, 3 
Vet. App. at 199. 

Once a formal claim for compensation has been allowed or 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of VA examination or VA hospitalization will be accepted as 
an informal claim for increased benefits. 38 C.F.R. 
§ 3.157(b)(1).  For records from VA medical facilities, the 
date of the actual treatment is accepted as the date of the 
claim.  However, for other medical records, the date of 
receipt by VA is fixed as the date of the claim. 38 C.F.R. 
§ 3.157.  

The record shows that the first claim for increased 
compensation benefits was date stamped as received at the RO 
on October 23, 1998.  The claims file does not contain any 
communication from the veteran between 1970 and 1998 that may 
be construed as a request to reconsider the tinnitus rating 
before the formal claim received on October 23, 1998. See 
§ 3.155.  Accordingly, the earliest date that may be assigned 
for the compensable rating for tinnitus is one year prior to 
date of receipt of the claim received on October 23, 1998.  

The Board acknowledges the veteran's contentions and 
testimony that he had persistent tinnitus over the years, and 
that the compensable rating for tinnitus should date back at 
least to the liberalizing legislation that allowed for a 10 
percent rating for tinnitus due to acoustic trauma.  However, 
although the veteran may well believe that the effective date 
of the 10 percent evaluation should be earlier than October 
1997, the Board is constrained by law from awarding benefits 
more than one year before he filed his increased rating claim 
in October 1998. See 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a).  Therefore, whether or not the veteran had 
tinnitus caused by acoustic trauma prior to October 1997 is 
irrelevant for the purposes of establishing an earlier 
effective date in this instance.

Although the veteran may also feel that he is entitled to an 
earlier effective date because VA did not inform him of the 
change in regulations, the Court of Appeals for Veterans 
Claims, citing an opinion from the United States Supreme 
Court, has held that everyone dealing with the Government is 
charged with knowledge of Federal statute and agency 
regulations. See Morris v. Derwinski, 1 Vet. App. 260 (1991).  
Furthermore, VA is under no legal obligation to individually 
notify every potential claimant of his or her possible 
entitlement to VA benefits. Lyman v. Brown, 5 Vet. App. 194 
(1993); Hill v. Derwinski, 2 Vet. App. 451 (1991). Therefore, 
while it is unfortunate that the veteran was unaware of his 
eligibility for increased benefits, that factor does not 
provide a basis for a favorable outcome in this instance.

The Board finds that as the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot. See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Clear and unmistakable error is a very specific and rare kind 
of error of fact or law that is undebatable, and when called 
to the attention of later reviewers, compels the conclusion 
to which reasonable minds could not differ that the result 
would have been manifestly different but for the error. Fugo 
v. Derwinski, 6 Vet. App. 40, 43 (1993).  To establish a 
valid clear and unmistakable error claim, the appellant must 
show that either the correct facts as they were known at the 
time were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Grover v. West, 12 Vet. App. 109, 112 (1999) (citing 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).

It appears in this instance that the veteran is essentially 
requesting that the Board reevaluate the evidence and reach a 
different result than that concluded by the RO in its 
September 1970 and March 2000 decisions.  However, although 
he clearly disagrees with how the facts were weighed and 
evaluated at the time of those decisions, this is not 
tantamount to clear and unmistakable error. See Russell, 3 
Vet. App. at 313.  The Board does not find that the statutory 
or regulatory provisions in effect at the time were 
incorrectly applied by the RO.  The failure to correctly 
apply an applicable law or regulation must be shown 
undebatably which is not demonstrated in this case.  Based on 
the foregoing, the Board finds that the September 1970 and 
March 2000 rating determinations were consistent with the law 
and regulations then in effect.  No error is found.  As those 
rating determinations are not shown to be clearly and 
unmistakably erroneous, they cannot be revised or reversed 
based on clear and unmistakable error. 38 U.S.C.A. § 5109A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.105(a) (2007).


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for left lower 
extremity cellulitis; the claim is granted to this extent.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for intertrigo of 
the feet; the claim is granted to this extent.

An effective date earlier than October 23, 1997 for a 
compensable evaluation for tinnitus, to include on the basis 
of clear and unmistakable error, is denied.


REMAND

The veteran asserts that he now has recurrent left leg 
cellulitis and bilateral intertrigo from an episode of such 
in service.  As noted previously, the claims folder contains 
a medical opinion that he continues to be treated for 
recurrent symptoms and that they are related to active duty.  
The record reflects that the appellant has not been evaluated 
for the claimed disabilities since 1970.  Therefore a current 
VA examination, to include a medical opinion is warranted in 
this regard.

The veteran contends that he now has PTSD as the result of 
traumatic stressors in service that included seeing other 
patients with missing arms and legs while hospitalized for 
cellulitis in service, and worry at that time that might be 
his fate.  He testified in June 2007 that he had nightmares 
about seeing patient injured and maimed while admitted in 
service, and that this led to diagnosed PTSD.  Review of the 
record discloses that the veteran carries a diagnosis of PTSD 
that has been attributed to several factors, including an 
injury on the job in 1984 and combat-related activity.  
However, the veteran has no medals that denote service in 
Vietnam or combat elsewhere.  On VA examination in July 2005, 
the examiner found that the veteran's symptomatology met the 
criteria for PTSD, but added in an addendum dated in August 
2005 that the diagnosis of PTSD could not be confirmed.  The 
Board finds that this examination is inadequate for 
compensation purposes as it is contradictory, and also does 
not address the veteran's contentions that PTSD is related to 
his fears and worries about losing his limbs while 
hospitalized during service.  Therefore, a current VA 
psychiatric examination, to include a medical opinion is 
warranted in this regard.

Additionally, the record reflects that the appellant appears 
to receive regular VA outpatient treatment.  The most recent 
records date through January 2007.  Therefore, records dating 
from February 2007 should be requested and associated with 
the claims folder. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied 
pertaining to the issues of 
entitlement to service connection 
for cellulitis of the left lower 
extremity and intertrigo, and 
whether new and material evidence 
has been received to reopen the 
claim of service connection for 
PTSD.  The appellant should be 
advised to submit any evidence he 
has in his possession in support 
of the claim.  

2.  VA outpatient records dating 
from February 2007 should be 
requested and associated with the 
claims folder.  

3.  Following a reasonable period 
of time for receipt of any 
additional information, the 
appellant should be scheduled for 
examination by a VA psychiatrist.  
The claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  The 
examiner should indicate whether 
or not the claims folder was 
reviewed.  The examiner should 
determine whether the diagnostic 
criteria to support the diagnosis 
of PTSD have been satisfied.  If a 
PTSD diagnosis is deemed 
appropriate, the examiner should 
comment on the link between the 
current symptomatology and one or 
more of the in-service stressors 
reported by the veteran.  The 
report of examination should 
include the complete rationale for 
all opinions expressed.

4.  The veteran should be 
scheduled for an examination by a 
VA dermatologist to evaluate the 
veteran's left lower extremity for 
cellulitis and bilateral lower 
extremities for intertrigo.  All 
indicated tests and studies should 
be performed, and clinical 
findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the 
appellant.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained.  The 
examination report should include 
a discussion of the veteran's 
documented medical history and 
assertions.  Based on a thorough 
review of the evidence of record, 
the examiner should provide an 
opinion, with complete rationale, 
as to whether it is at least as 
likely as not (50 percent 
probability or more) that the 
veteran now has recurrent 
cellulitis of the left lower 
extremity and bilateral intertrigo 
of the feet that had their onset 
in or is traceable to active 
service, or is more likely of post 
service onset.

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

5.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  Copies of the examination 
notifications should be associated 
with the claims folder.  Failure 
to appear for examinations should 
be noted in the file.

6.  The RO should ensure that the 
medical reports requested above 
comply with this remand, 
especially with respect to the 
instructions to provide competent 
medical opinions.  If a report is 
insufficient, or if the requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


